In this case the appeal is by the receivers for the Druid Hill Lake Apartment Company from the order and decree of the Circuit Court of Baltimore City restraining them from causing execution to issue on certain judgments recovered by them against stockholders of said company, including the judgment affirmed by this Court in No. 57 Appeals of the October Term (ante, p. 184). The grounds upon which the relief mentioned was sought by the petitioners, appellees, in this case are practically the same grounds upon which the appellant (one of the appellees in this case) insisted upon a reversal of the judgment in No. 57, and as the questions raised in this appeal were considered and disposed of in No. 57, we must, for the reasons stated in the opinion filed in that case, reverse the decree from which this appeal was taken.
Decree reversed with costs, and petition dismissed. *Page 193